Citation Nr: 1200332	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO. 10-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for back disability with nerve deterioration claimed as due to in-service carrying of heavy equipment and claimed as aggravated by herbicide exposure.

2. Entitlement to service connection for numbness of the bilateral lower extremities claimed as secondary to back disability and claimed as aggravated by herbicide exposure.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971. 


These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by a May 2008 letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston, Salem, North Carolina. A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

This case must be remanded for the purpose of obtaining VA records of treatment soon after discharge from active service, and to obtain service personnel records that will provide evidence as to whether the Veteran had service in the Republic of Vietnam. See 38 C.F.R. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

In an Application for Compensation and Pension received in September 2007, the Veteran indicated he had received treatment at a VA medical facility in Fayetteville, North Carolina, for deterioration of nerves, during the period from May 1973 to September 1981. In a September 2007 written statement submitted with the application, the Veteran described a period of treatment from July 20, 1973, to August 5, 1973, for a "nerve condition in my stomach." 

Documentation received into the claims file in August 1973 indicates that the Veteran had been admitted to the VAMC in Fayetteville, North Carolina, with an admission diagnosis of fever, rule out gonoccal [sic] infection with septicemia with skin involvement. 




In December 2007, the RO requested that the VAMC in Fayetteville, North Carolina, provide a discharge summary for a period of hospitalization from July 20, 1973, to August 5, 1973. The RO requested that if no records were found, the VAMC should provide a negative reply. In response, the VAMC provided records of treatment of the Veteran in April 1992 and June 1992, but provided no indication as to whether the VAMC had in its possession records of treatment of the Veteran from July 20, 1973, to August 5, 1973. 

The RO/AMC must seek to obtain the indicated records of treatment at the Fayetteville, North Carolina, VAMC from May 1973 to September 1981, or obtain sufficient information to determine that the records do not exist or that further attempts to obtain them would be futile. 38 C.F.R. § 5103A(a)-(c) and Bell, above. 

In addition, the Veteran claims neurological disability related to or aggravated by exposure to herbicides during a period of service in or brief visits to Vietnam. In his September 2007 Application for Compensation and Pension the Veteran indicated that he served in Vietnam from March 1970 to November 1970. In a written statement received in January 2008, the Veteran asserted that he disembarked into the Vietnam area once from the USS Denver and once from the USS Duluth. 

In December 2007 the RO requested the service department to provide the dates of the Veteran's service in Vietnam. In January 2008, the service department indicated that there was nothing in the Veteran's file to substantiate any service in the Republic of Vietnam. The Veteran's DD Form 214 MC, Report of Transfer or Discharge, indicates that he had one year of "foreign and/or sea service," but does not indicate where that service occurred. 

The RO/AMC must seek to obtain the Veteran's complete official military personnel file because it is relevant evidence as to whether the Veteran had a period of duty in Vietnam or visited Vietnam. See 38 U.S.C.A. § 5103A(a)-(c). Such duty or visitation would give rise to a presumption of exposure to certain herbicide agents and also a resulting presumption of service connection for certain diseases. See 38 C.F.R. §§ 3.307, 3.309(e). 

The Veteran is presently advised that as a general matter, laypersons such as the Veteran may not be medically qualified to state the origin of diseases and disorders. That is, assuming the Veteran is shown to have been in Vietnam, he may not be medically qualified to state that his bilateral lower extremity numbness is related to herbicide exposure in Vietnam. Instead, competent medical opinion evidence is generally required (for example, a physician's statement, medical treatise etc,). If the Veteran is aware of such an opinion or other competent evidence, he should either produce it, or advise the RO/AMC of its existence and location and authorize its release. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to provide any additional evidence indicating that he was in Vietnam either on duty or on visitation; and any other evidence including but not limited to physician's statements, letters, medical reports; copies of medical treatises and/or articles, and any other information which may be relevant to his contention that (assuming he was in Vietnam), his claimed disorders are related to then-herbicide exposure. 

2. Contact all necessary sources to obtain VA records of treatment from the VA Medical Center in Fayetteville, North Carolina, from May 1973 to September 1981.

(a) The records sought must include all records pertaining to the Veteran's admission in 1973 to the VAMC in Fayetteville, North Carolina, with an admission diagnosis of fever, rule out gonoccal [sic] infection with septicemia with skin involvement.



(b) If it is determined that no records of treatment from May 1973 to September 1981 at the Fayetteville, North Carolina, VAMC exist or that further attempts to obtain them would be futile, the RO/AMC must provide a memorandum stating the reasons for this finding in the claims file.

3. Contact all necessary sources to obtain the Veteran's COMPLETE Official Military Personnel File.

If it is determined that the Veteran's complete Official Military Personnel File no longer exists or that that further attempts to obtain it would be futile, the RO/AMC must provide a memorandum stating the reasons for this finding in the claims file.

4. Conduct relevant medical examinations and/or obtain medical opinions if appropriate under the law. If appropriate and the Veteran remains incarcerated, the RO/AMC's attention is called to the ruling in Bolton v. Brown, 8 Vet. App. 185 (1995) (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA is required to "tailor [its] assistance to the peculiar circumstances of confinement"). Then readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


